DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/03/2022 responsive to the Office Action filed 02/04/2022 has been entered. Claims 1, 23 and 28 have been amended. Claims 1, 3, 10-13, 21-23 and 25-29 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered. 

Response to Arguments

Applicant’s arguments, see Amendments pages 7-9 filed 08/03/2022, with respect to the rejections of claims 1, 23 and 28 under 102(a)(1)/103 rejection have been fully considered but are not persuasive.
Applicant argues that “neither Andersson nor Goya disclose or suggest depositing a supply of additive material from a powder nozzle during a first step, or stopping the supply of additive material from a powder nozzle during a second step, as recited in independent claims 1, 23, and 28.” (page 8)
These arguments are found to be unpersuasive because:
Andersson teaches the limitation “depositing a supply of additive material from a powder nozzle during a first step”. Andersson teaches that the device 1 comprises a work table 2, upon which a three-dimensional product 3 is to be built, one or more powder dispensers 4, and members 28 arranged to lay down a thin layer of powder on the work table 2 for the formation of a powder bed 5, a ray gun 6 for releasing energy to the powder bed whereby fusion of parts of the powder bed takes place, control members 7 for the beam released by the ray gun 6 over said work table to form a cross-section of said three dimensional product through fusion of said powder (Pa [0026]). Thus, Andersson teaches that in cooperation with powder dispensers 4, the member 28 (corresponds to the powder nozzle) deposits a thin layer of powder and the ray gun 6 (corresponds to the energy beam source) is controlled to release energy to the powder bed and heats the powder to melt it. 
Andersson also teaches the limitation “stopping the supply of additive material from a powder nozzle during a second step”. Andersson teaches that the beam reheats areas before they have cooled do much, and the ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate (Pa [0045]). Since Andersson teaches that the ray gun sweeps across already fused areas (after the first step), it means that reheating (the second step) would be performed when a new layer of powder has not been laid on the already fused areas, i.e., the reheating (the second step) would be performed when the supply of additive material from a powder nozzle is stopped in the already fused areas.

Applicant further argues that “Andersson and Goya fail to disclose or suggest controlling an energy beam source in a first mode during a first step…, and in a second mode during a second step… as recited in independent claims 1, 23, and 28. Regarding Andersson, it teaches methods for reducing deviations from a desired shape, size, and strength, and therefore there is no valid rationale to modify Andersson to arrive at the claimed subject matter, which reduces cracking. Regarding Goya, it teaches a heating step and a post heating step that are executed at the same time (See Goya, paragraphs [0068]-[0073] and FIG. 5B), and therefore Goya fails to disclose or suggest a second step that occurs after the first step has concluded.” (pages 8-9)
These arguments are found to be unpersuasive because:
Andersson teaches the limitation “controlling an energy beam source in a first mode during a first step…, and in a second mode during a second step…”. Andersson teaches that in a first step 50, controlling of the beam over the powder bed is initiated, according to the primary running schedule generated for each cross section and the deflection coil is controlled by the controlling computer 8, according to a laid-down running schedule for each layer to be fused, whereby control of the beam in accordance with the desired running schedule may be achieved (Pa [0030], [0039] and [0043]), and the ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate (Pa [0045]).
Furthermore, Goya teaches a melting laser heating control mechanism and a laser heating mechanism for one of preheating and postheating (Pa [0013] and [0014]) and the arrangements thereof. One of ordinary skill in the art would have appreciated that “postheating” would be inherently performed after melting, i.e., laser beam for postheating would inherently irradiate the already melted area.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807).

With respect to claim 23, Andersson teaches a method of forming a three-dimensional build object on a substrate by successively depositing individual layers of an additive material that are fused together (“a method for manufacturing of a three-dimensional product through successive fusion of chosen parts of powder layers, placed on a worktable.”, Pa [0001]; “In FIG. 5, a procedure is shown schematically, in which the beam from the ray gun is controlled over the powder bed in order to generate a cross section of a product.”, Pa [0043])), the method comprising: 
in a first processing step, during which a supply of additive material is deposited from a powder delivery nozzle onto the a first area of the substrate (“The member 28 is arranged to cooperate with said powder dispensers for refilling of material.”, Pa [0027]), controlling the an energy beam source in a first mode, in which an energy beam from the energy beam source heats the first area of the substrate to a melt temperature target, wherein the melt temperature target is equal to or greater than a melting point of the additive material (“In a first step 50, controlling of the beam over the powder bed is initiated, according to the primary running schedule defined in step 42.”, Pa [0043]; “a primary running schedule is generated for each cross section.”, Pa [0039]; “the ray gun 6 is constituted by an electron gun, whereby the control members 7 for the beam of the ray gun is constituted by deflection coils.”, Pa [0029]; “The deflection coil is controlled by the controlling computer 8, according to a laid-down running schedule for each layer to be fused, whereby control of the beam in accordance with the desired running schedule may be achieved.”, Pa [0030]); and 
in a second processing step, occurring after the first processing step has concluded and during which the supply of additive material from the powder delivery nozzle is stopped, controlling the energy beam source in a second mode, in which the energy beam from the energy beam source heats the first area of the substrate to a reheat temperature target (“allow the beam to reheat areas before they have cooled do much. The ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate.”, Pa [0045]; “a new powder layer is not laid down until the completion of each layer”, Pa [0044]; Since Andersson teaches that the ray gun sweeps across already fused areas (after the first step), it means that reheating (the second step) would be performed when a new layer of powder has not been laid on the already fused areas, i.e., the reheating (the second step) would be performed when the supply of additive material from a powder nozzle is stopped in the already fused areas.), wherein: 
controlling the energy beam source in the second mode is based on a surface temperature value of the three-dimensional build object as a control variable to obtain the reheat temperature target (“the temperature distribution of the surface layer of the powder bed is measured by the camera… areas already fused, and which are thereby cooling.”, Pa [0043]; “In a first step 58, Tij-cooling is compared to Tij-cooling-desired. If Tij-cooling deviates from Tij-cooling-desired exceeding ΔTij-cooling, the running schedule for the beam is changed in a step 58 a.”, Pa [0045]).

Even though Andersson does not specifically mention that the reheat temperature target is below the melting point of the additive material, since Andersson teaches that in the areas already fused, and which are thereby cooling, a minimum allowed cooling temperature Tij-cooling-min is of interest, since too low a cooling temperature rives rise to tensions, and thereby to a deformation of the surface layer (Pa [0043]), and Andersson teaches the reheating is to prevent the already fused area from too much cooling (Pa [0045]), thus one would appreciate that the allowable cooling temperature in the area which is cooling would be inherently below the melting point of the additive material. Alternatively, one would have found it obvious to perform the reheating the fused area to the temperature below the melting point of the additive material for the purpose of preventing the already fused area from too much cooling without fusing it again.

With respect to claim 26, Andersson as applied to claim 23 above further teaches that controlling the energy beam source in the first mode comprises traversing the first area with the energy beam from the energy beam source at a first rate of speed; and controlling the energy beam source in the second mode comprises traversing the first area with the energy beam from the energy beam source at a second rate of speed greater than the first rate of speed (“The ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate.”, Pa [0045]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 28 are rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) in view of Goya et al. (US 2017/0036299).

With respect to claim 1, Andersson teaches a method of forming a three-dimensional build object on a substrate by successively depositing individual layers of an additive material that are fused together (“a method for manufacturing of a three-dimensional product through successive fusion of chosen parts of powder layers, placed on a worktable.”, Pa [0001]; “In FIG. 5, a procedure is shown schematically, in which the beam from the ray gun is controlled over the powder bed in order to generate a cross section of a product.”, Pa [0043])), the method comprising: 
in a first processing step, during which a supply of additive material is deposited from a powder delivery nozzle onto the a first area of the substrate (“The member 28 is arranged to cooperate with said powder dispensers for refilling of material.”, Pa [0027]), controlling the an energy beam source in a first mode, in which an energy beam from the energy beam source heats the first area of the substrate to a melt temperature target, wherein the melt temperature target is equal to or greater than a melting point of the additive material (“In a first step 50, controlling of the beam over the powder bed is initiated, according to the primary running schedule defined in step 42.”, Pa [0043]; “a primary running schedule is generated for each cross section.”, Pa [0039]; “the ray gun 6 is constituted by an electron gun, whereby the control members 7 for the beam of the ray gun is constituted by deflection coils.”, Pa [0029]; “The deflection coil is controlled by the controlling computer 8, according to a laid-down running schedule for each layer to be fused, whereby control of the beam in accordance with the desired running schedule may be achieved.”, Pa [0030]); and 
in a second processing step, occurring after the first processing step has concluded and during which the supply of additive material from the powder delivery nozzle is stopped, controlling the energy beam source in a second mode, in which the energy beam from the energy beam source heats the first area of the substrate to a heat temperature target (“allow the beam to reheat areas before they have cooled do much. The ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate.”, Pa [0045]; “a new powder layer is not laid down until the completion of each layer”, Pa [0044]; Since Andersson teaches that the ray gun sweeps across already fused areas (after the first step), it means that reheating (the second step) would be performed when a new layer of powder has not been laid on the already fused areas, i.e., the reheating (the second step) would be performed when the supply of additive material from a powder nozzle is stopped in the already fused areas.), wherein: 
controlling the energy beam source in the second mode is based on a surface temperature value of the three-dimensional build object as a control variable to obtain the heat temperature target (“the temperature distribution of the surface layer of the powder bed is measured by the camera… areas already fused, and which are thereby cooling.”, Pa [0043]; “In a first step 58, Tij-cooling is compared to Tij-cooling-desired. If Tij-cooling deviates from Tij-cooling-desired exceeding ΔTij-cooling, the running schedule for the beam is changed in a step 58 a.”, Pa [0045]).

Even though Andersson does not specifically mention that the heat temperature target is below the melting point of the additive material, since Andersson teaches that in the areas already fused, and which are thereby cooling, a minimum allowed cooling temperature Tij-cooling-min is of interest, since too low a cooling temperature rives rise to tensions, and thereby to a deformation of the surface layer (Pa [0043]), and Andersson teaches the reheating is to prevent the already fused area from too much cooling (Pa [0045]), thus one would appreciate that the allowable cooling temperature in the area which is cooling would be inherently below the melting point of the additive material. Alternatively, one would have found it obvious to perform the reheating the fused area to the temperature below the melting point of the additive material for the purpose of preventing the already fused area from too much cooling without fusing it again.

Andersson teaches that the heat temperature target comprises a deviation of Tij-cooling from Tij-cooling-desired, but is silent to a cooling rate.
In the same field of endeavor, laser heating control method in three-dimensional shaping, Goya teaches a laser heating control mechanism for postheating (Pa [0007]), and further teaches that a three-dimensional shaped object 542 is shaped by melting a material by every lamination thickness, and in this three-dimensional lamination shaping, postheating is performed to prevent a problem arising from abrupt cooling after heating (Pa [0071] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Andersson with the teachings of Goya such that the one would additionally consider the cooling rate of the fused area as the heat temperature target and in the second mode control the energy beam source to heat the fused area to obtain a desired cooling rate for the purpose of preventing a problem arising from abrupt cooling after heating.

With respect to claim 11, Andersson as applied to claim 1 above further teaches that controlling the energy beam source in the first mode comprises traversing the first area with the energy beam from the energy beam source at a first rate of speed; and controlling the energy beam source in the second mode comprises traversing the first area with the energy beam from the energy beam source at a second rate of speed greater than the first rate of speed (“The ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate.”, Pa [0045]).

With respect to claim 28, Andersson teaches a method of forming a three-dimensional build object on a substrate by successively depositing individual layers of an additive material that are fused together (“a method for manufacturing of a three-dimensional product through successive fusion of chosen parts of powder layers, placed on a worktable.”, Pa [0001]; “In FIG. 5, a procedure is shown schematically, in which the beam from the ray gun is controlled over the powder bed in order to generate a cross section of a product.”, Pa [0043])), the method comprising: 
in a first processing step, during which a supply of additive material is deposited from a powder delivery nozzle onto the a first area of the substrate (“The member 28 is arranged to cooperate with said powder dispensers for refilling of material.”, Pa [0027]), controlling the an energy beam source in a first mode, in which an energy beam from the energy beam source heats the first area of the substrate to a melt temperature target, wherein the melt temperature target is equal to or greater than a melting point of the additive material (“In a first step 50, controlling of the beam over the powder bed is initiated, according to the primary running schedule defined in step 42.”, Pa [0043]; “a primary running schedule is generated for each cross section.”, Pa [0039]; “the ray gun 6 is constituted by an electron gun, whereby the control members 7 for the beam of the ray gun is constituted by deflection coils.”, Pa [0029]; “The deflection coil is controlled by the controlling computer 8, according to a laid-down running schedule for each layer to be fused, whereby control of the beam in accordance with the desired running schedule may be achieved.”, Pa [0030]); and 
in a second processing step, occurring after the first processing step has concluded and during which the supply of additive material from the powder delivery nozzle is stopped, controlling the energy beam source in a second mode, in which the energy beam from the energy beam source heats the first area of the substrate to a heat temperature target (“allow the beam to reheat areas before they have cooled do much. The ray gun can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate.”, Pa [0045]; “a new powder layer is not laid down until the completion of each layer”, Pa [0044]; Since Andersson teaches that the ray gun sweeps across already fused areas (after the first step), it means that reheating (the second step) would be performed when a new layer of powder has not been laid on the already fused areas, i.e., the reheating (the second step) would be performed when the supply of additive material from a powder nozzle is stopped in the already fused areas.), wherein: 
controlling the energy beam source in the second mode is based on a surface temperature value of the three-dimensional build object as a control variable to obtain the heat temperature target (“the temperature distribution of the surface layer of the powder bed is measured by the camera… areas already fused, and which are thereby cooling.”, Pa [0043]; “In a first step 58, Tij-cooling is compared to Tij-cooling-desired. If Tij-cooling deviates from Tij-cooling-desired exceeding ΔTij-cooling, the running schedule for the beam is changed in a step 58 a.”, Pa [0045]).
Since Andersson teaches that a primary running schedule is generated for each cross section (Pa [0039]), and each primary schedule comprises the first and the second processing step (Pa [0043]-[0045]) and further teaches that a new powder layer is not laid down until the completion of each layer, whereby the product is built through successive fusions until the product is completed, and a new layer is begun after a sixth step 55, provided that the product in its entirety is not completed, when it is noted in the fourth step 53 that the running schedule for a layer is completed (Pa [0044]), that is, after a new layer is laid down, the melting/fusing and reheating the fused area would be repeated. Thus, Andersson teaches the claimed third processing step and the claimed forth processing step as well.

Even though Andersson does not specifically mention that the heat temperature target is below the melting point of the additive material, since Andersson teaches that in the areas already fused, and which are thereby cooling, a minimum allowed cooling temperature Tij-cooling-min is of interest, since too low a cooling temperature rives rise to tensions, and thereby to a deformation of the surface layer (Pa [0043]), and Andersson teaches the reheating is to prevent the already fused area from too much cooling (Pa [0045]), thus one would appreciate that the allowable cooling temperature in the area which is cooling would be inherently below the melting point of the additive material. Alternatively, one would have found it obvious to perform the reheating the fused area to the temperature below the melting point of the additive material for the purpose of preventing the already fused area from too much cooling without fusing it again.

Andersson teaches that the heat temperature target comprises a deviation of Tij-cooling from Tij-cooling-desired, but is silent to a cooling rate.
In the same field of endeavor, laser heating control method in three-dimensional shaping, Goya teaches a laser heating control mechanism for postheating (Pa [0007]), and further teaches that a three-dimensional shaped object 542 is shaped by melting a material by every lamination thickness, and in this three-dimensional lamination shaping, postheating is performed to prevent a problem arising from abrupt cooling after heating (Pa [0071] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Andersson with the teachings of Goya such that the one would additionally consider the cooling rate of the fused area as the heat temperature target and in the second mode control the energy beam source to heat the fused area to obtain a desired cooling rate for the purpose of preventing a problem arising from abrupt cooling after heating.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) in view of Goya et al. (US 2017/0036299) as applied to claim 1 above, and further in view of Buller et al. (US 2015/0367415).

With respect to claims 3 and 12, the combination as applied to claim 1 above is silent to using high carbon steel or cast iron.
In the same field of endeavor, three-dimensional printing process, Buller teaches that a three dimensional object is generated by providing layers of powder material and transforming at least a portion of the powder material in the layer to form a transformed material with the aid of an energy beam (Pa [0007]). Buller further teaches that the powder material can be chosen such that the powder material is the desired or otherwise predetermined material for the object (Pa [0226]), and teaches cast iron (Pa [0230]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Buller so that the one would substitute cast iron powders for Andersson’s powders for the purpose of forming a desired object in the method. 

Claims 10, 13, and 22 are rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) in view of Goya et al. (US 2017/0036299) as applied to claim 1 above, and further in view of Duan et al. (US 2017/0157850).

With respect to claims 10 and 22, Andersson as applied to claim 1 above teaches that the energy beam source (“the ray gun”) can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate for reheating (Pa [0045]), but is silent to controlling the energy beam source in the second mode comprises diffusing the energy beam generated by the energy beam source by changing an optic of the energy beam.
In the same field of endeavor, selective laser rapid prototyping system and method, Duan teaches that the system comprises a laser source 1 for providing the first and second wavelength laser beams, the dichroic mirror for separating two wavelength laser beams, the reflector for laser beam deflection, the laser transmission control components 3 and 4 for the first and second wavelength laser beams (Pa [0043] and Fig. 2) and the first and the second wavelength laser beams outputted by the laser source 1 are switched on or off, expanded, and power-modulated by using the laser transmission and control components 3 and 4 (Pa [0044]). Duan further teaches that the laser transmission and control, components includes reflectors for changing laser beam direction, beam expanders for realizing the first and second wavelength laser beams expansion respectively, laser shatters and laser attenuators for controlling the power of the first wavelength laser beam and the second wavelength laser beam respectively (Pa [0011]), and the subsequent heat treatment can be carried out by using a long wavelength laser so no damage is generated to powders (Pa [0028]), and this method could further improve the laser manufacturing efficiency and reduce the thermal stress in the structure (Pa [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Andersson with the teachings of Duan so that the one would substitute Duan’s the laser source 1, optics, the laser transmission and control components 3 and 4 for Andersson’s ray gun for the purpose of obtaining the same effect – fusing and reheating by controlling one energy beam source - and improving the laser manufacturing efficiency. In this modification, one would have found it obvious to change the laser transmission and control components, i.e., use different laser transmission and control component, in between the first mode and the second mode, and diffuse (shatter or expand) the energy beam for the purpose of obtaining an energy beam being lower in power than an energy beam for melting.

With respect to claim 13, Andersson as applied to claim 1 above teaches that the energy beam source (“the ray gun”) can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate for reheating (Pa [0045]), but does not specifically teaches that the energy beam source includes a first energy beam region having a first power level sufficient to melt the additive material, and a second energy beam region having a second power level insufficient to melt the additive material; controlling the energy beam source in the first mode comprises directing the first energy beam region toward the first area; and controlling the energy beam source in the second mode comprises directing the second energy beam region toward the first area.
In the same field of endeavor, selective laser rapid prototyping system and method, Duan teaches that the system comprises a laser source 1 for providing the first and second wavelength laser beams, the dichroic mirror for separating two wavelength laser beams, the reflector for laser beam deflection, the laser transmission control components 3 and 4 for the first and second wavelength laser beams (Pa [0043] and Fig. 2) and the first and the second wavelength laser beams outputted by the laser source 1 are switched on or off, expanded, and power-modulated by using the laser transmission and control components 3 and 4 (Pa [0044]). Duan further teaches that the selective laser melting or sintering is carried out by using a focused short wavelength laser beam (the first wavelength laser beam), and the preheating and subsequent heat treatment is carried out by using a focused long wavelength laser (the second wavelength laser beam) which is coaxial with the short wavelength laser, and this method could further improve the laser manufacturing efficiency and reduce the thermal stress in the structure (Pa [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Andersson with the teachings of Duan so that the one would substitute Duan’s the laser source 1, optics, the laser transmission and control components 3 and 4 for Andersson’s ray gun for the purpose of obtaining the same effect – performing fusing and reheating by controlling one energy beam source - and improving the laser manufacturing efficiency.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) in view of Goya et al. (US 2017/0036299) as applied to claims 1 and 28 above, and further in view of Abe et al. (US 2012/0308781).

With respect to claims 21 and 29, the combination as applied to claims 1 and 28 is silent to machining the additive material deposited onto the first area of the substrate in situ after the second processing step. 
In the same field of endeavor, a method for manufacturing a three-dimensional shaped object, Abe teaches that a laser-sintering/milling hybrid machine 1 comprises a “machining means 4 for milling the periphery of the shaped object” (Pa [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Abe so that the one would incorporate the machining means to Andersson’s system and perform machining process in situ after building the object for the purpose of milling the periphery of the shaped object.

Claim 25 is rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) as applied to claim 23 above, and further in view of Duan et al. (US 2017/0157850).

With respect to claim 25, Andersson as applied to claim 23 above teaches that the energy beam source (“the ray gun”) can then sweep across already fused areas with a lower energy intensity and/or a higher sweep rate for reheating (Pa [0045]), but is silent to controlling the energy beam source in the second mode comprises diffusing the energy beam generated by the energy beam source by changing an optic of the energy beam.
In the same field of endeavor, selective laser rapid prototyping system and method, Duan teaches that the system comprises a laser source 1 for providing the first and second wavelength laser beams, the dichroic mirror for separating two wavelength laser beams, the reflector for laser beam deflection, the laser transmission control components 3 and 4 for the first and second wavelength laser beams (Pa [0043] and Fig. 2) and the first and the second wavelength laser beams outputted by the laser source 1 are switched on or off, expanded, and power-modulated by using the laser transmission and control components 3 and 4 (Pa [0044]). Duan further teaches that the laser transmission and control, components includes reflectors for changing laser beam direction, beam expanders for realizing the first and second wavelength laser beams expansion respectively, laser shatters and laser attenuators for controlling the power of the first wavelength laser beam and the second wavelength laser beam respectively (Pa [0011]), and the subsequent heat treatment can be carried out by using a long wavelength laser so no damage is generated to powders (Pa [0028]), and this method could further improve the laser manufacturing efficiency and reduce the thermal stress in the structure (Pa [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Andersson with the teachings of Duan so that the one would substitute Duan’s the laser source 1, optics, the laser transmission and control components 3 and 4 for Andersson’s ray gun for the purpose of obtaining the same effect – fusing and reheating by controlling one energy beam source - and improving the laser manufacturing efficiency. In this modification, one would have found it obvious to change the laser transmission and control components, i.e., use different laser transmission and control component, in between the first mode and the second mode, and diffuse (shatter or expand) the energy beam for the purpose of obtaining an energy beam being lower in power than an energy beam for melting.

Claim 27 is rejected under 35 U.S.C. 103 as obvious over Andersson et al. (US 2004/0026807) as applied to claim 23 above, and further in view of Abe et al. (US 2012/0308781).

With respect to claim 27, Andersson as applied to claim 23 is silent to machining the additive material deposited onto the first area of the substrate in situ after the second processing step. 
In the same field of endeavor, a method for manufacturing a three-dimensional shaped object, Abe teaches that a laser-sintering/milling hybrid machine 1 comprises a “machining means 4 for milling the periphery of the shaped object” (Pa [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Andersson with the teachings of Abe so that the one would incorporate the machining means to Andersson’s system and perform machining process in situ after building the object for the purpose of milling the periphery of the shaped object.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742